DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-2, 104-121, is/are filed on 10/29/2020 are currently pending. Claim(s) 1-2, 104-121 is/are rejected.77
Allowable Subject Matter
Claim(s) 114 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
Claim(s) 1-2, 104-110, 113, 115-116 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gérard (WO 2018075063 A1).

    PNG
    media_image1.png
    644
    588
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    527
    449
    media_image2.png
    Greyscale


Regarding claim 1, Gérard teaches from figures a filter cartridge comprising: (a) a treatment media construction  (112)  having a first end and an opposite second end; (b) a first end construction 71 adjacent to the first end of the media construction; wherein the first end construction includes an outer radial wall  (outer wall of 101) and an axial wall  (top wall of 101 – not shown); the axial wall covering the first end of the media construction (fig. 1); (ii) the outer radial wall having a plurality of connecting sections 107 alternating with non-connecting sections; (c) a filter housing  (102) having a surrounding wall  (outer wall of 102) defining an exterior, an interior, a bottom, and an opposite mouth  (opening pointing from 100); (i) the filter housing being secured to the outer radial wall at the mouth; and (ii) the media construction being positioned within the interior and spaced from the surrounding wall [0022-0055].

Regarding claim 104, Gérard teaches wherein the non-connecting sections are smooth (fig. 2B).
Regarding claim 105, Gérard teaches wherein the treatment media construction includes pleated media 68 arranged in a tube-shape having an open interior volume [0039] (fig. 2B).
Regarding claim 106, Gérard teaches wherein each of the non-connecting sections is equally spaced from each other (fig. 2B).
Regarding claim 107, Gérard teaches wherein each connecting section has a plurality of helical profiles extending at a helix angle (figs. 1-2B).
Regarding claim 108, Gérard teaches wherein each of the helical profiles within each connecting section has a different cross-sectional shape from at least one other helical profile within a respective connecting section (figs. 1-2B).
Regarding claim 109, Gérard teaches wherein within each connecting section, each of the helical profiles is axially spaced from an adjacent helical profile, and the axially spacing between at least one helical profiles and a second helical profile is different from remaining axially spacing (figs. 1-2B).
Regarding claim 110, Gérard teaches wherein each connecting section is identical to the other connecting sections (figs. 1-2B).
Regarding claim 113, Gérard teaches further including a radially protruding stop member (see fig. above) extending from the outer radial wall at terminal ends of the helical profiles of at least one of the connecting sections.

Regarding claim 116, Gérard teaches wherein the outer radial wall includes the plurality of circumferentially spaced connecting sections alternating with the gaps (fig. 2B shows the gaps).
Regarding claims 117-121 refer to the rejections of claims 1-2, 104-110, 113, 115-116 above. 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 111-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gérard (WO 2018075063 A1).
Regarding claims 111-112 Gérard does not teach the claimed details. However such modification would have been an obvious matter of duplication of parts and/or design choice to ensure proper connection and sealing and thus would have been obvious. 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777